     Case 3:21-cv-01335-BAS-WVG Document 5 Filed 08/19/21 PageID.71 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STRIKE 3 HOLDINGS, LLC,                             Case No.: 21-CV-1335-BAS-WVG
12                                      Plaintiff,
                                                         ORDER ON EX PARTE MOTION
13   v.                                                  FOR DISCOVERY FOR LEAVE TO
                                                         SERVE A THIRD-PARTY
14   JOE DOE, subscriber assigned IP address
                                                         SUBPOENA PRIOR TO A RULE
     76.204.178.1,
15                                                       26(F) CONFERENCE
                                      Defendant.
16
17
18
19         Pending before this Court is Plaintiff’s Ex Parte Motion for Discovery for Leave to
20   Serve a Third-Party Subpoena Prior to a Rule 26(f) Conference (“Motion”). (Doc. No.
21   4.) Plaintiff seeks to serve a third-party subpoena per Rule 45 of the Federal Rules of Civil
22   Procedure to obtain Defendant’s true name and address because, “without this information,
23   Plaintiff cannot serve Defendant nor pursue this lawsuit and protect its copyrights.” (Id.,
24   8:6-7.) Having reviewed and considered Plaintiff’s Motion, the Court GRANTS Plaintiff’s
25   request to obtain discovery for the limited purpose of identifying Defendant’s true name
26   and address. The Court elaborates below.
27         Rule 26(d)(1) of the Federal Rules of Civil Procedure bars parties from engaging in
28   discovery in the absence of a court order prior to the Rule 26(f) conference. R. Civ. P.

                                                     1
                                                                               21-CV-1335-BAS-WVG
     Case 3:21-cv-01335-BAS-WVG Document 5 Filed 08/19/21 PageID.72 Page 2 of 3



 1   26(d)(1). At the same time, Rule 26(d)(1) is not absolute. Courts carve out exceptions for
 2   limited discovery where good cause is shown, for example where a plaintiff needs to “learn
 3   the identifying facts necessary to permit service on the defendant.” Strike 3 Holdings, LLC
 4   v. Doe, 2017 WL 6389848 at *1 (S.D. Cal., Dec. 14, 2017); Criminal Prods., Inc. v. Doe-
 5   72.192.163.220, 2016 WL 6822186 at *1 (S.D. Cal. Nov. 18, 2016). To that end, district
 6   courts within the Ninth Circuit employ a three-part test to determine whether limited
 7   discovery to identify certain defendants is appropriate, namely whether plaintiff (1)
 8   identified the missing party with “sufficient specificity such that the court can determine
 9   the defendant is a real person or entity who could be sued in federal court;” (2) has
10   described “all previous steps taken to locate the elusive defendant;” and (3) has
11   “establish[ed] its lawsuit could withstand a motion to dismiss.” Id. (citing Columbia Ins.
12   Co. v. Seescandy.com, 185 F.R.D. 573, 578-80 (N.D. Cal., Mar. 8, 1999)).
13         Here, Plaintiff has made the requisite showing of good cause by (1) taking steps to
14   identify Defendant’s internet protocol (“I.P.”) address; and (2) employing informal
15   discovery methods involving internet research and consulting with computer investigators
16   and cyber security experts to discover Defendant’s true name and address without judicial
17   intervention. (Doc. No. 4-1, 14:6-14.) See Holdings, LLC, v. Collective of Dec. 29, 2011,
18   Sharing Hash, 2012 WL 1648838 at *4 (S.D. Cal. May 4, 2012). Further, Plaintiff sets
19   forth sufficient factual allegations as to each of the elements of direct copyright
20   infringement and shows the Complaint could withstand a motion to dismiss if one were
21   brought. Specifically, Plaintiff pleads (1) it is the owner of a valid copyrighted work; (2)
22   Defendant downloaded and distributed Plaintiff’s files; (3) Plaintiff did not consent to
23   Defendant’s downloads or distribution of its files; and (4) Defendant “triggered a cascade
24   of technical operations, making Defendant the proximate cause of all of the violations of
25   Plaintiff’s copyrights.” (Doc. No. 4-1, 16:11-27.) Finally, Plaintiff’s Motion demonstrates
26   a reasonable likelihood Plaintiff will be able to identify Defendant’s true name and address
27   through a Rule 45 subpoena. (Id., 17:20-18:4.) For these reasons, the Court finds good
28   cause exists to grant Plaintiff’s Motion, consistent with certain procedural safeguards, set

                                                  2
                                                                              21-CV-1335-BAS-WVG
     Case 3:21-cv-01335-BAS-WVG Document 5 Filed 08/19/21 PageID.73 Page 3 of 3



 1   forth immediately below.
 2         Within ten (10) days of issuance of this Order, Plaintiff shall serve a subpoena
 3   pursuant to Rule 45 upon AT&T U-verse that seeks to obtain Defendant John Doe’s true
 4   name and address. No other information may be solicited through the subpoena. To that
 5   end, Plaintiff shall not use the disclosed information for any other purpose except to protect
 6   its rights through this litigation. Further, the return date of the subpoena shall allow for at
 7   least forty-five (45) days from service to production.
 8         Next, within fourteen (14) calendar days of service of the subpoena, AT&T U-verse
 9   shall notify Defendant John Doe of the subpoena as served by Plaintiff and its contents.
10   Should AT&T U-verse seek to quash the subpoena, it shall do so before the return date of
11   the subpoena.
12         Finally, from the date of AT&T’s notice of subpoena to Defendant John Doe,
13   Defendant John Doe shall have thirty (30) calendar days to oppose the disclosure of his/her
14   true name and/or address by filing an appropriate pleading with this Court.
15   Plaintiff shall serve a copy of this Court’s Order with any subpoena served
16   pursuant to this Order to AT&T U-verse. AT&T U-verse shall then provide a copy of this
17   Order to Defendant John Doe concurrent with its notice of Plaintiff’s Rule 45 subpoena to
18   Defendant John Doe.
19         IT IS SO ORDERED.
20   Dated: August 18, 2021
21
22
23
24
25
26
27
28

                                                    3
                                                                                 21-CV-1335-BAS-WVG
